Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that there is no evidence to show that the Central New York and Southern Railroad Company, which employed plaintiff, was one of the roads whose employees were affected by the Director-General’s general order No. 27 on which plaintiff relies. On the contrary, from said general order it appears that it did not apply to employees of said railroad.* All concur, Kruse, P. J., not sitting.

 See Official U. S. Bulletin, May 29, 1918, vol. 2, No. 322, p. 10 et seq.—■ [Rep,